ACCEPTED
                                                                                     141400604-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              3/12/2015 12:03:29 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK


                        No. 14-14-00604-CV
                       On Appeal to the Fourteenth Court           FILED IN
                                                            14th COURT OF APPEALS
                               Of Appeals                      HOUSTON, TEXAS
                                                            3/12/2015 12:03:29 PM
                             Houston, Texas                 CHRISTOPHER A. PRINE
                                                                     Clerk



                 Bridgestone Lakes Community Improvement
                              Association, Inc.
                                 Appellant

                                      v.

             Bridgestone Lakes Development Company, Inc., et al
                                 Appellees


              ON APPEAL FROM CAUSE NO. 2011-53723-CV
                  IN THE 152nd DISTRICT COURT OF
                      HARRIS COUNTY. TEXAS


               MOTION TO DIRECT CLERK TO PRODUCE
                 COMPLETE, REQUESTED RECORD



Michele Barber Chimene                     M. Susan Rice
THE CHIMENE LAW FIRM                       M. SUSAN RICE, P.C.
TBN 04207500                               TBN 10393380
15203 Newfield Bridge Ln.                  39340 IH-10 West, Ste. D
Sugar Land, TX. 77498                      Boerne, TX. 78006
PH: (713) 474-5538; No fax                 PH: (713) 823-1092
                                           FAX: (713) 840-1597
michelec@airmail.net                       srice@msricelaw.com
TO THE HONORABLE COURT OF APPEALS:
                                              1.
      On August 4, 2014 I efiled a detailed request for documents to be in the clerks

record. Sometime in December or January I personally resent the same letter to Mrs.

Washington by email.

                                              2.

      The records that were produced were produced in no certain order and took

an extreme amount of time to determine what documents were included. This is

why counsel is filing this request so late.

                                              3.

      We plan to appeal all summary judgments in the case. One cannot appeal a

summary judgment if the order is not in the record. The order for 12/21/2012 does

not appear to be in the record. Also, live petitions must be in the record. The Third

Amended Petition was live when the summary judgment was granted. The date of

this petition is 12/13/2012. It does not appear to be in the record.

                                              4.

      The Appellant asks this court to direct the clerk to add these documents to

the record. Please request entire documents, as most documents presented are not

complete documents.
                            CONCLUSION & PRAYER

      The Clerk’s Record is still incomplete after many tries to obtain a complete

record.

      WHEREFORE, PREMISES CONSIDERED, this Court is asked to obtain the

documents stated in a Second Supplemental Clerk’s Record from the Clerk.

Appellant asks for such other and further relief as it may be entitled to.

                                               Respectfully submitted,

                                               _____/s/ MB CHIMENE

                                               THE CHIMENE LAW FIRM
                                               Michele Barber Chimene
                                               TBN 04207500
                                               15203 Newfield Bridge Ln.
                                               Sugar Land, TX. 77498
                                               PH: 713 474-5538
                                               michelec@airmail.net

                        CERTIFICATE OF CONFERENCE

     Counsel has contacted Mr. Charles Garza and he is not opposed to this
Motion.
                                       _______/s/ MB CHIMENE

                           CERTIFICATE OF SERVICE

       The undersigned certifies that on 3/12/2015 a true and correct copy of this
Motion was served via ecf and email on Charles Garza,
callier@callierandgarza.com, 4900 Woodway Ste. 700, Houston TX 77056
according to the Texas Rules of Procedure.

                                               _______/s/ MB CHIMENE_______
                             The Chimene Law Firm
                                                       15203 Newfield Bridge Ln.
                                                          Sugar Land, TX. 77498
                                                           michelec@airmail.net

                                  August 4, 2014

Ms. Washington
Clerk, Harris County Post-Trial
201 Caroline St.
Houston, TX. 77002

      Re: Cause No. 2011-53723; Bridgestone Lakes Comm. Improv. Ass’n, Inc.
      v. Bridgestone Lakes Development Co., Inc., et al.; On appeal to the Houston
      Fourteenth Court of Appeals

Dear Ms. Washington:

      My client wishes to appeal the above-referenced case and the case has been
assigned to the Fourteenth Court of Appeals. Please assemble a Clerk’s Record for
the appeal and let the undersigned know what you require as far as costs. The Clerk’s
Record should contain, at a minimum, the following:

   1) Docket sheet for the case;
   2) The live pleadings. I believe these are the Fourth Amended Petition,
      (56519299, 56867837, 56827910-11, 56724671), First Amended Answer,
      (51258891); Counterclaim for Indemnity, (51258890); and Answer to
      Counterclaim for Indemnity, (54398789);
   3) All Motions for Summary Judgment or Motions for Partial Summary
      Judgment. I believe there are three in all. (53742141, 55085755, 55086250,
      54783970, 55199860; Please include all the exhibits;
   4) All Responses to Motions for Summary or Partial Summary Judgment and the
      exhibits and Affidavit of Susan Rice (55261801, 55261802-816 [exhibits],
      55244608, 55231687, 55244609-16, 55231685 [exhibits], 58738907,
      58738908-12 [exhibits], 58365343, 58789159, 58789160-61 [exhibits] ;
Pg. 2, Letter to Clerk
Cause No. 2011-53723

5) Any orders on summary judgments or partial summary judgments (59945464,
   There should be more than this one?);
6) Motions to Dismiss (56708632, 56680574, 56680575 [exhibit], 56535043
7) Attorney invoices (56680580)
8) Motion for sanctions (56535063)
9) Order signed denying attorney fees (56470769)
10)      Order signed denying Motion to Dismiss (58179066)
11)      Any Motions Attys’ fees, for Reconsideration of attorneys’ fees or
   responses thereto (55799762, 55720915, 55409825, 55376021, 56431452,
   56394199, 56394200 [exhibit], 56247737, 56247739 [exhibit], 58372964,
   58751643)
12)      Any requests for rehearing of Motions for New Trial (54493830,
   55143738, 55143741-43, 55199437, 55199441-68 [exhibits], 55155445,
   55357706, 55357707-13 [exhibits], 55360995, 55331513, 55331518-15
   [exhibits],
10)Hudson, et al’s Objection to the Affidavit of Linda Wilkinson (58874286);
11)Defendants’ Objection to the Affidavit of David Beyer (55874178);
12) Reply to Bridgestone Lakes Comm. Improv. Ass’n, Inc’s Response to
Defendants’ No Evidence Motion for Summary Judgment and exhibits;
13) Docket Control Order/ Pre-Trial Order (3/5/14);
14) Order for Interlocutory Summary Judgment (repetitive of above request);
15) Proposed Findings of Fact;
16) Second Supplemental CPRC 18.002 attorneys’ fees affidavit;
17) Findings of Fact and Conclusions of Law (61142952);
18) Affidavit of M. Susan Rice (4/4/14);
19) Hudson, et al’s Request for Amended Findings of Fact (61287892);
20) Plaintiff’s Response to Hudson, et al’s Request for Amended Findings of
Fact (61322076);
21) Final Judgment (6/27/14);
22) Order Modifying and Amending Temporary Orders (6/27/14);
23) Hudson, et al’s Motion to Modify Judgment (61416248);
24) Order Modifying and Amending Temporary Orders Signed (7/21/14);
25) Notice of Appeal;
26) Letter to Court Reporter;
27) This Letter to Clerk
       Please let me know if you believe I have omitted anything significant. The
entire list of documents in the case was not retrievable via the internet.

      Thank you.

      Respectfully submitted,
      /s/ MB CHIMENE

      Michele Barber Chimene
      TBN 04207500